Citation Nr: 0720622	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-21 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 70 percent.  

2.  Entitlement to assignment of a permanent rating for PTSD.  



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in February 1998 after more than 21 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision decreased the 
rating for the veteran's PTSD from 70 percent to 50 percent 
disabling.  The veteran disagreed with that determination.  
Subsequently, a rating decision in December 2004 restored the 
70 percent rating, effective from the date of the reduction; 
thus, there was no lapse or reduction in compensation.  
Nevertheless, the veteran appears to have disagreed with the 
assigned rating.  

The veteran testified at a personal hearing before the Board 
at the RO in March 2007.  

Further, the Board finds that the statements of the veteran, 
of a VA compensation examiner in June 2004, and of a private 
physician in May 2005 raise the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  That issue has not been 
adjudicated by the RO.  Accordingly, the issue is referred to 
the RO for appropriate action.  

The veteran has also continued to argue that the rating 
assigned for his PTSD should be made permanent, so that 
further review examinations would not be necessary.  The 
December 2004 rating decision addressed that issue and, on 
his substantive appeal (VA Form 9), received in July 2005, 
the veteran clearly indicated his disagreement with that 
decision.  Nevertheless, the RO has not provided the veteran 
with a statement of the case (SOC) concerning that issue.  

Accordingly, the issue concerning assignment of a permanent 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the veteran's PTSD is manifest by 
congruent affect, angry and anxious mood, normal thought 
content and processes, full orientation, no hallucinations or 
delusions, no inappropriate behavior, and no homicidal or 
suicidal ideation.  He is completely oriented and has not 
memory impairment.  The veteran has difficulty sleeping, 
difficulty concentrating, and an exaggerated startle 
response.  But he is able to perform his activities of daily 
living.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 70 percent 
for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.130, Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an October 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  A report 
from a private physician has been obtained and, as mentioned, 
he had a hearing and was provided a VA compensation , 
including to assess the severity of his PTSD - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in July 2004 - before sending 
the veteran a VCAA letter in October 2004.  However, after 
sending the veteran the October 2004, the RO readjudicated 
his claim in the December 2004 statement of the case (SOC) 
and the November 2006 supplemental statement of the case 
(SSOC).  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection, and the assignment of the initial rating an 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); see also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating.  He was also provided 
notice of the type of evidence necessary to establish an 
effective date if this benefit is granted in a July 2006 
letter.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  Mayfield v. 
Nicholson (Mayfield III), 20 Vet. App. 537 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring that 
the Board explain why it is not prejudicial to the veteran to 
consider evidence in the first instance, that is, without the 
RO having initially considered it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

The following criteria apply for rating mental disorders:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9411.  

The veteran has indicated he has received no recent treatment 
for his PTSD and no recent records of such treatment have 
been obtained.  

In June 2004, a VA psychiatric compensation examination was 
conducted.  The examiner noted that the veteran continued to 
work out of his home as a tax preparer.  The veteran reported 
that he worked in his home and that he had difficulty 
imagining what it would be like to work outside his home.  He 
also indicated he had not recently been treated for his PTSD 
because discussing the sexual assault that caused his PTSD 
opened up the emotional pain all over again and the assault 
would become as intense as when it happened.  The veteran 
also reported difficulty sleeping and falling asleep.  He 
denied having nightmares, but did report he had intrusive 
memories of the assault and indicated he was constantly 
surrounded by reminders of the assault.  Further, he stated 
that any reference to the last name of the perpetrator of the 
in-service assault triggered memories for him.  The veteran 
reported he did not socialize and stayed home as much as 
possible.  He indicated he had limited certain outdoor 
activities to one week out of the year; he stated the close 
friend who got him interested in those activities dies 
unexpectedly the previous year and now the trips were "not 
the same for him."  He also reported "his concentration" 
tended to "jump around."  The veteran indicated he 
chronically felt he was "walking a tightrope."  He admitted 
to an exaggerated startle response and irritability.  In 
addition, there was a history of heavy alcohol consumption, 
although the veteran denied any problem at that time.  

The veteran also reported to that examiner the difficulty he 
has when he receives notice that a VA compensation 
examination has been scheduled - he would dread it for weeks 
until the examination, that the examination "does nothing 
but reopen wounds for him."  On examination, the veteran was 
generally pleasant, but was noted to be visibly upset with 
having to submit to the examination.  His mood was angry and 
anxious, but his affect was congruent.  Thought content and 
processes were within normal limits.  There was no evidence 
of delusions or hallucinations.  The veteran maintained eye 
contact throughout the session and no inappropriate behavior 
was noted.  He denied any suicidal or homicidal ideation.  
The examiner noted that the veteran was able to maintain his 
personal hygiene and perform his activities of daily living.  
He was alert and completely oriented.  There was no evidence 
of gross memory loss or impairment.  The veteran's speech was 
linear and coherent and of normal rate and volume.  The 
examiner indicated that the veteran reported recurrent 
intrusive memories of his sexual assault, as well as 
psychological and physiological reactivity when exposed to 
cues in the environment that remind him of the assault.  The 
veteran also reported efforts to avoid thinking or talking 
about his trauma, as well as efforts to avoid activities that 
would remind of his trauma, such as discussing his 
experiences or seeing the depiction of sexual assault on 
television.  He reported diminished interest in activities he 
previously enjoyed and feelings of detachment from others.  
The veteran had difficulty sleeping, irritability, difficulty 
concentrating, and an exaggerated startle response.  The 
examiner commented that the veteran's status was essentially 
unchanged since his last compensation examination.  She 
indicated that the veteran's PTSD symptoms continued to fall 
in the severe range and that his prognosis was very guarded.  
Finally, the examiner stated that, based on the veteran's 
refusal to seek treatment for his PTSD, it is unlikely he 
will experience any significant improvement in his status 
anytime in the near future.  

A rating decision in July 2004 reduced the rating for the 
veteran's PTSD from 70 percent to 50 percent, effective from 
October 2004.  The veteran disagreed with that determination, 
initiating this appeal.  That rating decision also reduced 
the rating for his gastrointestinal disability to 10 percent.  
In December 2004, a Decision Review Officer at the RO 
conducted a de novo review of the veteran's appeal and 
restored the previous 70 percent rating for PTSD, effective 
from the date of the reduction; a statement of the case (SOC) 
was also issued at that time.  

In July 2005, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in which he indicated his PTSD 
symptoms warranted a rating higher than 70 percent.  (On that 
form, he also reiterated his desire for a rescheduled 
examination for his gastrointestinal disability.  Such an 
examination was scheduled, and a November 2006 rating 
decision restored the previous 30 percent rating for that 
disability, effective from the date of the reduction.  The 
record does not reflect that the veteran has further 
disagreed with the rating assigned for that disability; thus, 
no appeal as to that issue is currently before the Board.)  

The veteran has also submitted a letter from a private 
psychiatrist dated in May 2005.  The psychiatrist indicated 
he had examined the veteran twice recently and on several 
prior occasions, beginning in 1996.  The examiner stated the 
veteran had self-referred for an evaluation.  The veteran 
reported that when something occurred to remind him of the 
traumatic experiences during service that precipitated his 
PTSD he "relived it all with the events being compressed in 
time to where it is like he suffers all of it again 'like it 
was yesterday.'  The more intense the stimulus the more 
severe and persistent the recurrence of symptoms will be."  
The examiner asked the veteran to write about his symptoms 
and history for the follow-up interview.  During the follow-
up visit, the veteran stated that just thinking about the 
event produced severe symptoms with increased nightmares, 
increased flashbacks, anxiety attacks, and impaired ability 
to concentrate and function.  He advised the examiner that 
the only way he had found to be able to function and handle 
his symptoms was to avoid as best he could anything that 
would remind him of the event during service.  

The veteran testified at a personal hearing before the Board 
at the RO in March 2007.  He reiterated his complaints, 
essentially as he had reported to the examiners above.  

Neither the recent VA examiner or the private examiner noted 
that the veteran exhibited any of the symptoms indicative of 
total occupation and social impairment.  In fact, the VA 
examiner specifically reported that none of the symptoms was 
present.  Significantly, both the VA examiner and the veteran 
himself have indicated that his current PTSD symptoms remain 
unchanged from his last VA compensation examination.  
Further, he continues to work out of his home as a tax 
preparer.  There is no indication that he cannot work because 
of his PTSD.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has ever been hospitalized for treatment of his PTSD 
since his separation from service.  Neither does the record 
reflect marked interference with employment, meaning above 
and beyond that contemplated by his current 70 percent 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an increased 
rating for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An increased rating for post-traumatic stress disorder 
(PTSD), currently rated 70 percent, is denied.  


REMAND

As noted above, the RO has not provided the veteran with a 
statement of the case (SOC) concerning the issue regarding 
permanence of the rating for his PTSD or given him an 
opportunity to perfect an appeal to the Board concerning this 
additional claim by submitting a timely substantive appeal 
(VA Form 9 or equivalent statement).  Therefore, the Board 
must remand - rather than merely refer - this claim to the 
RO via the AMC to cure this procedural defect.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his accredited 
representative notice complying with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), concerning the remanded 
issue.  

2.  Send the veteran and his 
representative an SOC pertaining to the 
claims for assignment of a permanent 
rating for PTSD.  If, and only if, he 
submits a timely substantive appeal (VA 
Form 9 or equivalent statement) in 
response should that claim be returned to 
the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


